PER CURIAM.
Like the appellant in Fleischman v. United States, —, U.S.App.D.C. -, 174 F.2d 519, decided today, the present appellant has been convicted of willfully making défault before the Committee on Un-American Activities of the House of Representatives after being summoned to produce before it the records of the Joint Anti-Fascist Refugee Committee. Unlike Fleischman, the present appellant was custodian of the records and refused to produce them before some members of the Congressional Committee on April 4, 1946. The court instructed the jury in effect that a quorum of the Congressional Committee was present. For reasons set forth in our opinion in the Fleischman case, we think this was a material question of fact which should have been submitted to the jury.
Reversed.